Title: To John Adams from Benjamin Rush, 21 September 1805
From: Rush, Benjamin
To: Adams, John



My venerable & Dear friend,
Philada. Septem 21st: 1805

The hurry always connected with the prevalence of a yellow fever in our City; has prevented my answering your letter of Augst: 25th: at an earlier day.
The opinion relative to too close an Alliance with France in the year 1776 was communicated to me by you I think for the first time in Baltimore. I was led from this circumstance to believe you had delivered it on the floor of Congress in that place. I well recollect to have heard you repeat it during our intercourse in Philadelphia, and have often since with been struck with the propriety of it. Many others of your opinions respecting that Country, and its late unfortunate Revolution have been revived  in my mind by the events that have been produced by it. At Bush hill I well remember your once saying “the Conduct of France would determine the fate of the World, for that She was at the head of human affairs.”—One day sitting with you and Mrs. Adams in your garden while you were President of the United States, you said to me “Expect Doctor no changes in the Condition of the human race for the better from the present convulsions in Europe. Things will wind up as they began, and the affairs of the World, will go on for two or three centuries to come, as they have begun done for centuries past.” Upon the same subject you said to me in our front room up stairs—“Dont deceive yourself Doctor in a believe that a Republic can exist in France. The present Revolution will certainly end in the restoration of the Bourbon family, or in a military despotism.” I have mentioned these predictions to several of my philosophical friends, who have given you full credit for them.
There is Quackery in every thing as well as in medicine, and it is because Politicians neglect to form principles from facts, that so many mistakes are committed in calculations upon the issue of commotions in human Affairs. Lewis the 14th: lamented that we were only fit to live in the world, when we were called to leave it. I feel the truth of this remark daily in myself as well as see it in others. Learned men, I now find know what was—weak men know what is, but men made wise by reflection, only know what is to come.
The time will soon be at hand which will settle the present controversy between the Democrats of Pennsylvania. Some of the most thinking men who speak of it suppose we shall return to order if the friends of Duane succeed, than if Govr McKean is reelected, & the Constitution preserved. We seldom, they say, do right until we have reached the extremity of error. I am encouraged by these Opinions not to despair of  the once beloved asylum of my  Ancestors, and my native state. The late Dr Edwards told me on his death bed that Sir John Sinclair had informed him he once said to Adam Smith (the author of the Wealth of Nations) “that the British nation was on the brink of ruin.” “Hold young man said M. Smith—you were mistaken—there is a great deal of ruin in a Nation—we are far from the brink of it.” In like manner, I hope there is yet a large mass of ruin left for poor Pennsylvania.
Although I have not paid my respects to a public man for many years, Sympathy with  his sufferings led me to visit General Moreau upon his Arrival in our city. I was charmed with him. There is a rare mixture of simplicity and dignity in his manners. Such is his modesty, that I was obliged frequently  to revive in my mind the idea that I was in company with the first hero and General of the Age. I asked if him if Bonaparte’s military talents were as great as fame had reported them to be. He said yes—he had consummate military abilities,—but that he was however not without many faults, but such was the Activity of his genius, that he always corrected them before his enemies had time to take the advantage of them.” Of this—he mentioned a striking proof at the battle of Maringo. Upon his return from Italy after that battle, General Moreau asked him why he chose to descend with his Army the frozen mountain of St. Bernard when he might have passed a nearer, or less hazardous way, he replied, “it was the Scenery of the business. I thought its boldness would have a good effect.” The said The General said further that “The order and repose of France depended upon his life Bonaparte, for that at present no one of his family was qualified to succeed him. I was much struck in hearing him speak in such respectful & dispassionate terms—of a man who had attempted to take his life—who had afterwards robbed him of a large portion of his fortune—and finally made him an exile from an exile a country over which his victories more than Bonaparte’s had made him an Emperor & a King.
A new Era has begun in the Science of Medicine in our city since the appearance of the yellow fever among us. No source channel has as yet been discovered through which it could have been conveyed to us from a foreign country, and what is more against its importation, no one of the persons who have been infected by the foul air emitted by a large bed of putrid oysters in Southwark, and who has sickned, or died in the City, has propagated the disease. Many of our citizens  of the second class have been led by these facts to believe it to be generated in Southwark, & that it is not contagious. But our merchants & house-owners; scout the opinion, and are more indignant than ever  against the man who first broached it in our city. When Fort Washington was taken, general Lee in the first transports of his rage and grief cried out, “Had it been called Fort Lee it would have been evacuated long ago.” Had a tory physician first promulgated the Doctrine of the domestic origin of the yellow fever in Philadelphia it would have been universally believed long ago. Did you ever know  any of that class of people—forgive—or alter their minds upon a political subject? The folly and and an adress of our citizens in Attempting to preserve our city from the yellow fever by a quarantine law has nearly ruined its commerce. Its inefficiency is acknowledged by the experience of 12 years, and yet it is dangerous to speak against it. Do you not admire Governor McKean’s patience and command of temper in giving such mild epithets to the people of Pennsylvania? Our merchants are not fools,—nor geese—they are deranged, and are Daily committing Suicide upon their commerce & property.
Your political Anecdotes are very interesting particularly to my Son Richard. Did you ever hear who wrote General Ws. farewell address to the citizens of the United States? Major Butler says—it was Mr Jay. It is a masterly performance. I think however I have seen many of the generals letters (certainly written by himself) not much inferior to it. He possessed a talent for letter writing, and so anxious was he to appear neat & correct in his letters, that General Mifflin informed me he had known him when at Boston copy a letter of two or Sheets of paper because there were a few erasures in it.
Adieu! My dear friend. My pen has run away with me. With Respects and love as usual in which my dear Mrs Rush would join  were she at town in town, I am my Dear Sir your Affectionate & / Obliged friend
Benjn: Rush
PS: My wife and Daughter are gone to Princeton to attend a commencement at which my third Son is to graduate. The Subject of his oration is on the future prospects of America. It was composed by his brother Richard. In the close of it he describes the great Council of our Country legislating in great pomp on the Banks of one of our Western rivers a hundred years hence. In that council he hears peals of eloquence from the descendants of the Washingtons Adams &c of the Revolution. Among them he hears one of the posterity of Moreau rejoicing in his fathers exile, & in his own birth in a land of liberty. Above them he sees Columbus & hears him exulting in his toils & sufferings, and declaring that the ever flowing stream of time never fails of doing justice to the benefactors of mankind.

